UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number 001-33695 Westinghouse Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, CA (Address of principal executive offices) (Zip Code) (408)402-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of May 11, 2013,42,105,654 shares of the issuer’s common stock, par value $0.001 per share, were outstanding (including non-vested restricted shares). TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Page No. Item 1. Financial Statements. Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 29 Item 5. Other Information. 34 Item 6. Exhibits. 35 SIGNATURES 36 Exhibit Index 37 EX-31 Section 302 Certification of CEO and CFO EX-32 Section 906 Certification of CEO and CFO 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Westinghouse Solar, Inc. Condensed Consolidated Balance Sheets March 31, December31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables Inventory, net Prepaid expenses and other current assets Assets of discontinued operations Total current assets Property and equipment, net Patents, net Other assets, net Assets of discontinued operations – long-term Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued liabilities Accrued warranty Common stock warrant liability 2 9 Credit facility — — Capital lease obligations – current portion Liabilities of discontinued operations – short-term Total current liabilities Capital lease obligations, less current portion — Total liabilities Commitments, contingencies and subsequent events (Notes 17 and 18) Series C convertible redeemable preferred stock, $0.001 par value; 310 and 800 shares issued and outstanding on March 31, 2013 and December 31, 2012, respectively Series D convertible redeemable preferred stock, $0.001 par value; 347 and 0 shares issued and outstanding on March 31, 2013 and December 31, 2012, respectively — Stockholders’ equity (deficit): Series B convertible redeemable preferred stock, $0.001 par value; 2,210 and 2,243 shares issued and outstanding on March 31, 2013 and December 31, 2012, respectively Common stock, $0.001 par value; 100,000,000 shares authorized; 39,207,450 and 26,924,643 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively (Note 1) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 Westinghouse Solar, Inc. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) ThreeMonthsEnded March 31, Net revenue $ $ Cost of goods sold Gross profit ) Operating expenses Sales and marketing General and administrative Total operating expenses Loss from continuing operations ) ) Other income (expense) Interest income (expense), net ) Adjustment to the fair value of common stock warrants 7 ) Total other income (expense) ) ) Loss before provision for income taxes and discontinued operations ) ) Provision for income taxes — — Net loss from continuing operations ) ) Net income from discontinued operations, net of tax (Note 3) Net loss ) ) Preferred stock dividend ) ) Preferred deemed dividend ) — Net loss attributable to common stockholders $ ) $ ) Net loss attributable to common stockholders per common and common equivalent share (basic and diluted) $ ) $ ) Weighted average shares used in computing loss per common share: (basic and diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Westinghouse Solar, Inc. Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Equity (Unaudited) Series C Convertible Redeemable Preferred Stock Series D Convertible Redeemable Preferred Stock Series B Convertible Redeemable Preferred Stock Common Stock Number ofShares Amount Number ofShares Amount Number ofShares Amount Number ofShares Amount Additional Paid-in Capital Accumulated Deficit Stockholders' Equity (Deficit) Balance at January 1, 2013 $ — $ — $ ) $ ) Issuance of Series C convertible redeemable preferred stock for cash 75 — Issuance of Series D convertible redeemable preferred stock for cash — Issuance of Series D convertible redeemable preferred stockfor payment of financial advisor fees — — 30 — Preferred deemed dividend — ) ) Conversion of Series B Convertible Redeemable preferred stock to common stock — ) ) — — Conversion of Series C Convertible Redeemable preferred stock to common stock ) ) — Convertible Redeemable Preferred Stock dividends paid in common stock — ) — Placement agent and registration fees and other direct costs — ) — ) Grants of restricted stock, net of forfeitures and upon exercise or expiration of warrants — ) ) ) — ) Stock-based compensation — Net loss — ) ) Balance at March 31, 2013 $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Westinghouse Solar, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three MonthsEndedMarch 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in by operations: Depreciation Amortization of patents Bad debt expense Unrealized gain (loss) on fair value adjustment of common stock warrants (7
